 In the Matter of FLORIDA COCA-COLA BOTTLING COMPANY(JACKSON-VILLE COCA-COLA BOTTLING COMPANY BRANCH.), EMPLOYERandIN-TERNATIONAL UNION OF UNITED BREWERY, FLOUR, CEREAL, SOFTDRINK,AND DISTILLERY WORKERS OF AMERICA, CIO,PETITIONERCase No. 10-RC-707.-Decided November ^?2, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Clarence D.Musser,hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard hasdelegatedits powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Florida Coca-Cola Bottling Company is a Florida corpora-tion engaged in the bottling, sale, and distribution of Coca-Cola underan agreement with the national Coca-Cola Company.This agree-ment gives the Employer the exclusive right to bottle and market itsproduct in the cities of Jacksonville, St. Augustine, Daytona Beach,Titusville, Fort Pierce, Orlando, Sanford, and Ocala, Florida.TheJacksonville plant is the only one involved in this proceeding and is awholly owned branch of the Florida company.During the first 9 months of 1949, the Jacksonville branch receivedover $400,000 worth of Coca-Cola syrup from the Florida company,which obtains all its syrup from the Coca-Cola Company in Atlanta,Georgia,In addition, it purchased raw materials, machinery, andsupplies in the amount of $195,000 from points outside the State ofFlorida.During the same period the Employer's gross sales were inexcess of $800,000, all of which was sold within the State of Florida.Among the customers of the Employer are the Pullman Company,Eastern Airlines, and The Atlantic Coast Line Railroad.87 NLRB No. 31.201 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, contrary to the contention of the Employer, that its opera-tions affect commerce within the meaning of the National Labor Re-lations Act.12.The labor organization named below claims to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All route drivers, route helpers, advertis-ing department employees, cooler department employees, garagemechanics and helpers, production employees, laundry employees, andlaborers, but excluding office clerical employees, professional em-ployees, watchmen, guards, and all supervisors as defined in the Act..DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than90 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by International Union of United Brewery, Flour, Cereal, SoftDrink, and Distillery Workers of America, CIO.IRoanoke Coca-Cola BottlingWorks, Inc.,72 NLRB 733;Raleigh Coca-ColaWorks,et at.,65 NLRB 1010.2At thehearing the Employer stipulated that the Petitioner was a labor organizationwithin the meaning of the Act.It was contended by the Employer,however, that becausethe Petitioner is an International and there is an existing Local of the Petitioner in theJacksonville area, the Petitioner is not a real party in interest.We find no merit to thiscontention.The National Labor Relations Act does not vest in the Board any generalauthority to subtract from the rights of employees freedom to select any complying labororganization they wish as, theirexclusive bargaining,representative.Lane Wells Com-pany,79 NLRB 252.